UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                            No. 98-21087
                          Summary Calendar


            HIGH STANDARD MANUFACTURING COMPANY, INC.,

                                                     Plaintiff-Appellant,

                                  VERSUS

  STOEGER INDUSTRIES; ARMAS INTERNATIONAL MANUFACTURING, INC.,

                                                     Defendants-Appellees.


           Appeal from the United States District Court
                for the Southern District of Texas
                           (H-96-CV-2315)


                               July 23, 1999
Before DAVIS, DUHÉ, and PARKER, Circuit Judges.
PER CURIAM:*

     High Standard Manufacturing Company, Inc. (“High Standard”)

appeals the dismissal of its trade dress infringement suit against

Stoeger   Industries,   Inc.    (“Stoeger”)    and    Armas   International
Manufacturing, Inc. (“Armas”) for want of prosecution.           We affirm.

     The district court’s dismissal for want of prosecution is

reviewed for abuse of discretion.          See Morris v. Ocean Systems,

Inc., 730 F.2d 248, 251 (5th Cir. 1984); see also Truck Treads,

Inc. v. Armstrong Rubber Co., 818 F.2d 427, 429 (5th Cir. 1987).


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                     1
     High    Standard’s   first    point      of    error    characterizes     the

dismissal as a sanction for delay or contumacious conduct pursuant

to Federal Rule of Civil Procedure 37, although the district court

denominated its decision as a dismissal for failure to prosecute.

See FED. R. CIV. P. 41.         Assuming, without deciding, that the

dismissal was imposed as a sanction, the record clearly supports

findings 1) of delay or contumacious conduct by High Standard, and

2) that lesser sanctions would not serve the best interests of

justice.     See Morris, 730 F.2d at 252.                Further, the record

supports a conclusion that High Standard, as distinguished from

counsel,    was   responsible   for    the    lengthy       delay   in   producing

financial records which the court ordered the parties to exchange.

See id.     We therefore conclude that the district court did not

abuse its discretion in dismissing this case.

     In its second point of error, High Standard contends that from

September 3, 1998 until October 16, 1998 (the date that the

district court ordered final judgment dismissing this case) it was

precluded    from   prosecuting    its       case   by   the     automatic     stay

occasioned by Armas’s filing of a Chapter 11 bankruptcy proceeding.

The automatic stay provision of the Bankruptcy Code, 11 U.S.C. §

362(a)(1), does not apply to the claims between Plaintiff and the

non-debtor co-defendant, see Marcus, Stowell & Beyers v. Jefferson

Investment Corp., 797 F.2d 227 (5th Cir. 1986), or to Armas’s

counterclaims.      See Matter of U.S. Abatement Corp., 39 F.3d 563

(5th Cir.    1994).     Further,      the    district    court      rejected   High

Standard’s reliance on the bankruptcy stay to excuse its failure to


                                       2
prosecute, stating “You cannot use Armas’s bankruptcy as a defense

when you have gone in and gummed up the works so it wasn’t

dismissed before the hearing.”   We find no abuse of discretion in

dismissing this case for want of prosecution.

     Based on the foregoing, we affirm the district court’s order

dismissing this case.

     AFFIRMED.




                                 3